United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF THE
ASSISTANT SECRETARY FOR
ADMINISTRATION & MANAGEMENT,
Washington DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2338
Issued: August 20, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 14, 2007 appellant filed a timely appeal from a July 30, 2007 decision of
the Office of Workers’ Compensation Programs, which denied her claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
consequential emotional condition causally related to her May 15, 1991 employment injury.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated January 3, 2000, the
Board found that appellant failed to establish that she sustained a recurrence of total disability on
June 12, 1992 causally related to her May 15, 1991 employment injury. The case was not in
posture for decision regarding whether she established that she sustained a consequential injury

or emotional condition causally related to the May 1991 employment injury. The Board
remanded the case to the Office to prepare a statement of accepted facts and refer appellant, the
case record and appropriate questions, to a Board-certified specialist for a detailed opinion on the
relationship between her conditions and the May 15, 1991 employment injury.1 The law and
facts of the previous Board decision are incorporated herein by reference.
By letter dated January 24, 2000, the Office requested that appellant furnish records of
treatment for her emotional condition since 1991 and provide a current medical report from her
psychiatrist. In a January 31, 2000 report, Dr. Jeremy Waletzky, a Board-certified psychiatrist,
advised that he had treated appellant from July 24, 1991 to May 19, 1992 and when he last saw
her she was disabled. In a February 2, 2000 report, Dr. John A. Mirczak, Board-certified in
psychiatry, advised that he had treated appellant for severe psychotic depression. The record
also contains treatment notes from Dr. Hampton J. Jackson, Jr., an attending Board-certified
orthopedic surgeon, dating from November 14, 1996 to September 15, 1997. He described
appellant’s continued symptoms of back pain and difficulty walking and noted magnetic
resonance imaging (MRI) scan findings of a bulging disc at L4-5 which he characterized as a
disc herniation. Dr. Jackson opined that appellant’s back pain and depression were aggravated
by employment injuries in 1978 and 1991 and advised that she was totally disabled.
By decision dated March 7, 2000, the Office denied that appellant sustained employmentrelated back pain or an emotional condition. On March 28, 2000 appellant, through her attorney,
requested reconsideration and resubmitted an October 2, 1991 report from Dr. Waletzky, a
July 27, 1993 report from Dr. Joseph C. Boschulte, a psychiatrist, and reports dated April 23 and
July 31, 1996 from Dr. Mirczak. By decision dated May 2, 2000, the Office denied modification
of the March 7, 2000 decision.
On May 16, 2000 appellant’s attorney again requested reconsideration. In a March 22,
2000 report, Dr. Mirczak noted that she had been extensively evaluated for back pain and severe
depression following employment injuries of 1978 and 1991. He advised that she had limited
recovery of depression if she maintained her medication and that she was significantly limited
due to back pain. On May 24, 2000 the Office requested that appellant submit additional
psychiatric records. In response, Dr. Mirczak submitted a July 5, 1995 report, noting that this
was appellant’s first visit. He diagnosed major depressive episode and severe lower back pain.2
Dr. Mirczak also submitted handwritten treatment notes dating from August 3, 1995 to August 8,
2000, in which he described appellant’s complaints and treatment regimen. An August 14, 2000
MRI scan to the lumbar spine demonstrated bulging discs at L3-4 and L4-5 with no evidence of
significant central or lateral stenosis and degenerative disc disease, worse at L4-5.
On September 14, 2000 the Office referred appellant to Dr. Ralph W. Fawcett, a Boardcertified psychiatrist, for a second opinion evaluation. In a report dated October 20, 2000,
James H. Wise, Ph.D. provided psychological test results. He diagnosed chronic/persistent pain
1

Docket No. 98-190 (issued January 3, 2000). Appellant received wage-loss compensation for the period
July 29, 1991 to June 12, 1992. She retired on disability effective June 12, 1992.
2

Dr. Mirczak also submitted reports dated April 23 and July 31, 1996 previously reviewed by both the Office and
the Board. Docket No. 98-190, supra note 1.

2

disorder with psychological features and dysthemic disorder, depressive neurosis with anxiety
and passive dependence and recommended counseling in a chronic pain support group. In a
report received on December 5, 2000, Dr. Fawcett noted his review of the medical records,
appellant’s report of the history of injury and Dr. Wise’s test results. He diagnosed major
depression with psychotic features, chronic/persistent pain disorder and back injury. Dr. Fawcett
stated:
“I do find the condition, from which she suffers in the diagnosis above, related to
her work injuries. The medical rationale is as follows: It is noted her position
requires that she assist in periodic analysis, reconciliation and purification of
inter-related accounts affected by numerous judgments. These judgments require
daily accounting, listing, tracing errors and making necessary adjustments....
Pain, of course, is a very subjective phenomenon and what is a threshold of pain
in terms of a neurological saturation of appropriate peripheral receptor in one
person is not the same in the next. The scientific reasons for this are not known.
[Appellant] did originally have the L4-5 and spinal stenosis are in fact
demonstrated orthopedic injuries. [sic] Even if this were not the case, the stress
she has been under since initially injuring herself and the secondary injury has
been immense. The repeated visits to doctors and efforts to have radiologists
[diagnose] and treat pain in any possible way indicates a complete openness to
such invasive procedures, such as neurosurgery, although she never looked into
this route. Based on objective scores over the years ... in spite of the number of
psychiatrists she has seen and the number of different antidepressants she has
been on, including combinations of antidepressants and sleep medications, she has
been unable to lift out of her depression. It is well known that many chronic
depressions are just that. No combination of antidepressant medications ever
works and unfortunately, these individuals are destined to a life of emotional
misery, to the point of suicidal ideation, which in fact has occurred with this
patient.”
He advised that there was no evidence of a monetary motivation causing secondary gain and that
in recent months she had developed auditory hallucinations and her depression had increased
such that she required anti-psychotic medication which caused sedation and fogging of
consciousness. Dr. Fawcett concluded that due to the depth of her increasing illness, it was
impossible for her ever to be able to perform her job.
By letter dated February 26, 2001, the Office informed appellant that a conflict in
medical evidence arose between Dr. James Cobey, a Board-certified neurologist who had
performed a second opinion evaluation for the Office in February 1994, and Dr. Jackson. It
referred appellant to Dr. Bijan Ghovanlou, Board-certified in orthopedic surgery, for an impartial
evaluation of appellant’s back condition. In a February 21, 2001 report, Dr. Ghovanlou noted his
review of the record and appellant’s complaints of back pain and depression. Physical
examination demonstrated decreased range of motion of the cervical and lumbar spines with

3

negative straight leg raise examination. Dr. Ghovanlou diagnosed low back pain, degenerative
disc disease with radiculopathy and depression and advised that appellant’s low back symptoms
were due to the degenerative disc disease. He stated:
“At this time looking back and reviewing the chart one has to accept that the
patient had an injury in 1991 and degenerative changers started long after that
which could be related to that injury, then again her age is a significant
contributing factor. It is my belief that it has been a permanent aggravation of a
preexisting condition. This is [a] permanent and irreversible change in the
underlying condition. The injury may have aggravated the progress of
degeneration.”
Dr. Ghovanlou concluded that she could not return to any type of work due to a combination of
low back symptoms and depression. In a supplementary report dated May 2, 2001, he stated that
“the problem with this case is that [appellant’s] injury has been accepted as a work-related injury
and was treated during that period as a work-related injury. During the years her condition has
deteriorated.... Since her initial injury was accepted as the cause of her symptoms, it is my belief
that her problems are related to the initial injury and deterioration of the symptoms partly are due
to the initial injury and partly due to age.”
The Office determined that Dr. Ghovanlou did not provide a fully rationalized medical
opinion on causal relationship and did not resolve the conflict of medical opinion. By letter
dated October 4, 2001, it informed appellant that an additional impartial evaluation would be
conducted and notified her of the scheduled appointment.
Dr. Jackson submitted treatment notes dating from March 9, 1998 to October 9, 2001, in
which he advised that appellant’s condition had not changed and she continued to be totally
disabled.
On November 2, 2001 the Office proposed to suspend appellant’s compensation benefits
because she did not attend a scheduled referee examination. On December 27, 2001 it finalized
the suspension. On January 26, 2001 appellant, through her attorney, requested a hearing that
was held on July 1, 2002. In a September 25, 2002 decision, an Office hearing representative
reversed the December 27, 2001 suspension of benefits. The hearing representative found that it
was proper for the Office to seek an additional impartial opinion but, as appellant had agreed to
attend the examination by letter dated November 16, 2001 and received prior to the Office’s
December 27, 2001 decision, the suspension was not correct.
On November 15, 2002 the Office referred appellant to Dr. Michael J. Magee, a Boardcertified orthopedic surgeon, for an impartial evaluation regarding her back condition. By report
dated December 4, 2002, Dr. Magee noted the history of injury and his review of the statement
of accepted facts and medical record. He stated that appellant reported that she initially injured
her low back in 1977 when she slipped on some coffee at work, but was told that, since the fall
was not witnessed, she could not file a workers’ compensation claim. Appellant returned to
work with pain greater than 10/10 in intensity. Dr. Magee reported appellant’s current
complaints of severe low back pain with no pain in her buttocks or legs, no numbness, tingling,
bowel or bladder symptoms and that she was being treated for depression. On physical

4

examination, he noted that appellant sat comfortably on the examination table for 40 to 45
minutes and that she had no atrophy or apparent spasm in the paraspinal musculature. She was
sensitive to even light touch from L3 to S1 on the left and right but there were no tension root
signs. In the supine position, appellant had profound back pain with straight leg raise
examination and she complained of pain on flexion and extension of the spine. Neurovascular
examination showed 5/5 motor strength throughout all motor groups with no atrophy of the
lower extremity musculature and her sensory examination was grossly normal. Gait was
somewhat slow but nonantalgic. Dr. Magee reviewed x-rays and MRI scan studies. He
diagnosed low back pain and MRI scan evidence of degenerative disc disease with no significant
radiculopathy and a history of major depressive disorder. Dr. Magee stated that appellant’s
emotional condition most likely was related to her 1977 work injury because she was upset about
having to return to work after that incident when her pain level was 10/10 and that the repeat
injuries in 1978 and 1991 only worsened her depression. He advised that it was difficult to
assess whether her ongoing physical problems were causally related to the employment injuries,
stating:
“At this point in time, I feel that [appellant] has very few physical findings that
can account for the amount of pain that [she] is having. Although pain is
subjective, there are several things on her physical exam[ination] that do not make
me believe she has any significant organic problem that could cause the severity
or pain that she is claiming to have. For example, appellant has no spasm in her
back musculature and no atrophy of her back musculature or her legs whatsoever.
In the supine position, she has severe tension root signs at only five degrees of
straight leg raise but when distracted in the seated position she essentially has no
tension root soon. She also sat very comfortable on the exam[ination] table for
over 40 minutes during the history and physical.”
Dr. Magee opined that the disc disease shown on MRI scan was appropriate for a 65-year-old
female and concluded that, weighing all circumstances, her complaints of pain were most likely
secondary to the major depressive disorder which greatly limited her, rather than degenerative
disc disease. He advised that a period of disability from 1992 should be considered but that,
from a physical standpoint, appellant could perform a sedentary job, at least for four hours a day.
Dr. Magee concluded that appellant’s physical examination from a neurological and muscular
standpoint was essentially normal but that her depressive disorder that began in 1977 was the
predominant factor in causing her back pain, difficulty with activities of daily living and
returning to work. In a work capacity evaluation dated December 17, 2001, he advised that
appellant could work four hours a day with restrictions to her physical activity but that her major
depressive disorder should be considered.
By letter dated November 14, 2003, appellant’s attorney requested that the Office resolve
the outstanding issues in her case. On March 1, 2004 the Office referred appellant to Dr. Liza H.
Gold, a Board-certified psychiatrist, for a second opinion evaluation. By report dated March 8,
2004, Dr. Gold noted the history of present illness including that appellant had been treated for a
psychiatric condition since 1995 and her complaint of chronic back pain. She reported that on
mental status examination appellant appeared sad and depressed and stated that she was
depressed everyday. Dr. Gold reported that appellant had vague paranoid ideation her thought
content was negative for suicidal or homicidal ideation. Appellant acknowledged hearing voices

5

telling her to kill herself. On cognitive examination, she was alert and oriented to the month,
year and day of the week but did not know the date or season and had marked cognitive
dysfunction in attention, concentration and immediate memory with fair insight and judgment.
Dr. Gold referred appellant to Sarah Jane Elpern, Ph.D., who performed neuropsychological
testing on March 15 and 26, 2004. Dr. Elpern reported that appellant’s language functioning was
relatively good but she had difficulty shifting ideas and that her memory was very poor. She
demonstrated problems with motor speed, fine motor coordination and grip strength, with
constructional praxis and to perceive tactile stimulation to the left upper extremity. Dr. Elpern
concluded that appellant’s performance was consistent with a diagnosis of cognitive disorder or
primary dementia or dementia secondary to a medical condition.
Dr. Gold reviewed Dr. Elpern’s report and diagnosed major depression, recurrent with
severe psychotic features; pain disorder, chronic, associated with both psychological factors and
a general medical condition; and psychosocial stress, moderate due to chronic pain and
withdrawal/limitation of life activities. She advised that appellant perceived herself to be in
chronic daily pain and was extremely limited in her activities and social interactions with limited
cognitive functioning and severe depression and intermittent auditory hallucinations. Dr. Gold
stated that patients with appellant’s socioeconomic, intellectual, educational and psychiatric
profile often expressed emotional distress in terms of physical pain and that, when there was
some element of reality to the pain, such as in appellant’s case, distinguishing which factor was
the primary etiology of work-related dysfunction was difficult because the pain and depression
were so intertwined and of such long-standing duration that it was not possible to determine
which came first with any degree of medical certainty. She advised that appellant’s profile, her
course of illness, the chronicity of her psychiatric symptoms and her identification of these with
her back pain placed appellant in a category of patients who have an extremely poor prognosis in
terms of recovering functioning and mental health. Dr. Gold stated that appellant did not have
the cognitive or emotional capacity to consciously and intentionally “fake” depression with
psychosis in order to appear disabled. In an attached psychiatric work capacity evaluation, she
advised that appellant could not work due to a severe psychiatric illness. By report dated
April 4, 2004, Dr. Gold added that appellant was depressed, delusional and had cognitive
problems of unclear etiology, possibly related to early onset dementia or dementia related to her
psychiatric disorders. She stated:
“It is not possible to determine with any degree of medical certainty what
[appellant’s] mental status was in 1978 or in 1991. She is a poor informant. An
opinion would require review of psychiatric records from that time, which are not
available. In regard to whether [she] could have worked [four] hours a day or
[eight] hours a day in 1992, the same response applies.... I doubt that even
psychiatric records from this time would provide enough information to form a
retrospective assessment going back 12 years as to whether [she] had the ability to
tolerate work stress or the stamina, pace or persistence, to work an additional
[four] hours a day.”
On March 27, 2006 the Office proposed to terminate appellant’s benefits for her back
condition, based on Dr. Magee’s December 2002 impartial evaluation. On April 21, 2006
appellant requested a hearing regarding the March 27, 2006 letter.

6

Dr. Jackson submitted additional reports. On April 25, 2006 he noted that appellant
continued to have significant back pain radiating into her legs and that her back condition had
worsened, based on electromyogram (EMG) studies and serial MRI scans. A March 29, 2004
MRI scan showed a bulging disc that compressed the anterior thecal sac at L4-5 with
hypertrophy, bilateral stenosis and bilateral neural foraminal narrowing. Dr. Jackson also stated
that appellant had observable pain behaviors which, in accordance with Table 18-5 of the fifth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment, (A.M.A., Guides)3 equaled a global pain behavior score of three. He diagnosed
lumbar disc injury at L4-5, worsening; nerve injury to the bilateral lower extremities with
radiculopathy, confirmed by EMG dated April 18, 2006; and chronic nonmalignant pain
syndrome evidenced by persistent pain and findings for a period of almost 15 years.
By decision dated May 8, 2006, the Office finalized the proposed termination.
On May 11, 2006 appellant requested a review of the written record.
By decision dated May 12, 2006, the Office denied appellant’s claim for a consequential
emotional condition, finding that the file was devoid of evidence that unequivocally stated that
because of a work-related orthopedic condition, she had established a consequential emotional
injury so that the evidence was not sufficient to support that she was totally disabled because of a
consequential emotional injury connected to the May 15, 1991 work injury or any other work
injury. It noted that Dr. Gold opined that the evidence of record did not support, with medical
certainty, that appellant established a consequential emotional condition due to an orthopedic
injury.
On June 2, 2006 an Office hearing representative found that the right to a hearing or
review of the written record came only after a final decision had been issued by the Office and
therefore appellant’s request was premature. Appellant was encouraged to follow her appeal
rights.
On May 1, 2007 appellant, through her attorney, requested reconsideration and submitted
an April 27, 2007 report in which Dr. Mirczak described his treatment of appellant since 1995.
He noted his review of medical reports include those of Dr. Magee and Dr. Gold. Regarding
whether appellant had an onset of depression in 1997 [sic],4 Dr. Mirczak advised that it was
difficult to look back retrospectively and later say with certainty what may have been a
diagnosis. He continued that there was objective documentation that appellant reached a clinical
threshold when she first consulted Dr. Waletzky on July 26, 1991, commenting “One can assume
that the severity of symptoms increased substantially to warrant the consultation,” noting that the
fact that she did not return to work until January 1992 and agreed to see a psychiatrist supported
her claim that the 1991 employment injury was very eventful.

3

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

4

The date “1997” appears to be a typographical error as Dr. Mirczak discusses events in 1991 when reaching his
conclusion.

7

By decision dated July 30, 2007, the Office denied modification of the May 12, 2007
decision denying that appellant sustained an employment-related consequential pain or emotional
condition. It did not address the May 8, 2006 decision terminating benefits for appellant’s
orthopedic condition.
LEGAL PRECEDENT
When an injury is shown to have arisen out of and in the course of employment, every
natural consequence that flows from the injury likewise arises out of the employment, unless it is
the result of an independent intervening cause attributable to a claimant’s own intentional
misconduct.5
Proceedings under the Federal Employees’ Compensation Act6 are not adversarial in
nature nor is the Office a disinterested arbiter. While appellant has the burden to establish
entitlement to compensation, the Office shares responsibility in the development of the
evidence.7 Once the Office has begun an investigation of a claim, it must pursue the evidence as
far as reasonably possible. It has an obligation to see that justice is done. The Board has stated
that when the Office selects a physician for an opinion on causal relationship, it has an obligation
to secure, if necessary, clarification of the physician’s report and to have a proper evaluation
made.8 Where the Office referred appellant for a second opinion physician and the report did not
adequately address the relevant issues, it should secure a report on the relevant issues.9
ANALYSIS
The Board finds this case is not in posture for decision. By decision dated January 3,
2000, the Board remanded the case to the Office to obtain a detailed opinion on the relationship
between appellant’s pain condition and depression and the May 15, 1991 employment injury.
Upon return of the case record to the Office, it did not follow the Board’s instructions and merely
requested additional records from appellant. It then issued a March 7, 2000 decision denying
that appellant sustained an emotional condition and denied modification of that decision on
May 2, 2000. On September 14, 2000 the Office referred appellant to Dr. Fawcett for a second
opinion evaluation. The Board finds his report generally supportive of appellant’s claim that she
sustained an employment-related emotional condition. While Dr. Fawcett maintained that
appellant’s depression was caused by work duties and not as a consequence of the accepted
traumatic injury, the Office should have obtained clarification of his report.
Thereafter, appellant was referred to Dr. Gold for a second opinion psychiatric
evaluation. Dr. Gold opined that it was difficult to distinguish which factor was the primary
5

Bobbie D. Daly, 53 ECAB 691 (2002).

6

5 U.S.C. §§ 8101-8193.

7

Peter C. Belkind, 56 ECAB 580 (2005).

8

Steven P. Anderson, 51 ECAB 525 (2000).

9

Peter C. Belkind, supra note 7.

8

etiology of appellant’s dysfunction because her pain and depression were so intertwined and of
such long-standing duration that it was not possible to determine what came first. She advised
that it was not possible to determine with any degree of medical certainty what appellant’s
mental status was in 1978 or 1991 without a review of previous psychiatric records. While
Dr. Gold acknowledged review of the statement of accepted facts and “available records,” the
record before the Board does not indicate what medical records were sent her for review. For
example, it is unclear whether she reviewed Dr. Waletzky’s reports which date back to 1991.
Appellant’s attending psychiatrist, Dr. Mirczak, who has treated her since 1995, reported on
April 27, 2007 that her emotional condition in July 1991 was severe enough to warrant a
consultation with Dr. Waletzky which supported her claim that the 1991 employment injury was
“very eventful.”
As instructed by the Board, the Office undertook development of the medical evidence
regarding whether appellant’s depression was consequential to her accepted acute exacerbation
superimposed on long-standing disc disease of the lower back. It referred appellant, first to
Dr. Fawcett and then to Dr. Gold, for a second opinion evaluation. Dr. Gold advised that she
could not determine what caused appellant’s emotional condition. The Office selected Dr. Gold
to provide an opinion regarding whether appellant had any consequential depression. It therefore
had an obligation to secure additional clarification from Dr. Gold and did not do so.10 The case
will therefore be remanded to the Office for further development on the cause of appellant’s
depression. After such further development as may be warranted, the Office should issue a
de novo decision on appellant’s claim that she sustained a consequential condition caused by the
accepted employment injury.
CONCLUSION
The Board finds this case is not in posture for decision regarding whether appellant
established that she has consequential pain or depression caused by her accepted acute
exacerbation superimposed on long-standing disc disease of the lower back.11

10

Id.

11

The Board notes that, as the Board’s jurisdiction is limited to appeals from final decisions of the Office issued
within one year prior to the filing of the appeal and appellant filed her appeal with the Board on September 14, 2007,
the Board does not have jurisdiction over the May 8, 2006 Office decision terminating compensation benefits for the
accepted orthopedic condition. 20 C.F.R. § 501.2(c); see Thomas Engelhart, 50 ECAB 322 (1999).

9

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 30, 2007 is vacated and the case is remanded to the Office
for proceedings consistent with this opinion of the Board.
Issued: August 20, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

